                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                             SOUTHERN DIVISION -- LONDON

 ERNESTO MONELL,
       Petitioner,                                       Civil Action No. 6:19-cv-73-KKC

 V.                                                       MEMORANDUM OPINION
                                                              AND ORDER

 GREG KIZZIAH, Warden,
       Respondent.



       Pro se petitioner Ernesto Monell has filed a petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2241. [R. 1.] Monell asks the Court to set aside his conviction for various reasons,

including ineffective assistance of counsel and the denial of his Sixth Amendment Confrontation

Clause rights. Because Monell brings only constitutional challenges to his underlying sentence

and does not identify any intervening changes in statutory law that would impact his Guidelines

range or sentence, Monell’s claims are not appropriate in this § 2241 proceeding. The Court,

therefore, must DENY his petition.

                                                I

       In 2013, following a jury trial, Ernesto Monell was convicted of possession of a cocaine

base with intent to distribute in violation of 21 U.S.C. § 841(a)(1) and of being a felon in

possession of firearms in violation of 18 U.S.C. § 922(g)(1). See United States v. Monell, Case

No. 1:12-cr-10187-FDS (D. Mass. 2012). Although Monell was initially sentenced as an armed

career criminal under the Armed Career Criminal Act (“ACCA”), following the United States

Supreme Court’s decision in Johnson v. United States, 135 S. Ct. 2551 (2015), Monell was

resentenced to a decreased term of imprisonment. See id., at R. 308, R. 359 therein. Monell is

currently serving his sentence at the United States Penitentiary—McCreary in Pine Knot,

Kentucky, and he seeks relief in this Court by way of a 28 U.S.C. § 2241 petition. [R. 1.]
       Pursuant to 28 U.S.C. § 2243, Monell’s petition is before the Court for a preliminary

screening. Upon the Court’s initial screening, a § 2241 petition will be denied “if it plainly

appears from the petition and any attached exhibits that the petitioner is not entitled to relief.”

Rule 4 of the Rules Governing § 2254 Cases in the United States District Courts (applicable to

§ 2241 petitions pursuant to Rule 1(b)). The Court evaluates Monell’s petition under a more

lenient standard because he is proceeding without an attorney, and the Court, at this stage of

the proceedings, accepts his factual allegations as true and construes all legal claims in his

favor. See Erickson v. Pardus, 551 U.S. 89, 94 (2007); Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 555-56 (2007).

                                                II

       After reviewing Monell’s petition, the Court finds he is not entitled to relief under 28

U.S.C. § 2241 even despite the leniency afforded to pro se petitioners. The memorandum

attached to Monell’s petition sets forth six grounds for relief, including various ineffective

assistance of counsel claims against three different court-appointed defense attorneys and an

alleged Sixth Amendment claim. [See R. 1-1 at 5-7.] All six of the grounds for relief are

challenges to the legality of Monell’s conviction and sentence, which may not be litigated by way

of a § 2241 petition.

        While a federal prisoner may challenge the legality of his convictions and sentence in a

§ 2255 motion, he generally may not do so in a § 2241 petition. See United States v. Peterman,

249 F.3d 458, 461 (6th Cir. 2001). A § 2241 petition is typically only a vehicle for challenges to

actions taken by prison officials that affect the manner in which the prisoner’s sentence is being

carried out, such as computing sentence credits or determining parole eligibility. See Terrell v.

United States, 564 F.3d 442, 447 (6th Cir. 2009). Because Monell’s petition challenges the

underlying sentence he actually received, not the manner in which his sentence is being

executed, the petition should be dismissed.

                                                2
       To be sure, limited exceptions exist under which a federal prisoner may challenge the

validity of a conviction or sentence in a § 2241 proceeding, but Monell’s filing does not satisfy

any of these exceptions. The Sixth Circuit Court of Appeals has explained that a prisoner can

only challenge the validity of his sentence by way of § 2241 if he can demonstrate that an

intervening change in statutory law establishes his actual innocence, see Wooten v. Cauley, 677

F.3d 303, 307-08 (6th Cir. 2012), or that his sentence was improperly enhanced, see Hill v.

Masters, 836 F.3d 591, 599-600 (6th Cir. 2016). Monell has not demonstrated that either of

those circumstances exist in his case. Instead, Monell has attempted to litigate arguments that

he either already made or needed to make on direct appeal or in a § 2255 petition. Cf. Mallard

v. United States, 82 F. App'x 151, 153 (6th Cir. 2003); Jameson v. Samuels, 555 F. App’x 743,

746 (10th Cir. 2014).

                                               III

       For the foregoing reasons, the Court hereby ORDERS as follows:

       1.     Monell’s petition for a writ of habeas corpus [R. 1] is DENIED;

       2.     This action is DISMISSED and STRICKEN from the Court’s active docket; and

       3.     Judgment will be entered contemporaneously herewith.

Dated March 19, 2019.




                                               3
